DETAILED ACTION
This Office Action for U.S. Patent Application No. 16/912,657 is responsive to communications filed on 09/09/2021, in reply to the Non-Final Rejection of 06/10/2021. Currently, claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regard to claim 1, the Applicant submits that the applied art does not teach or suggest the features of “determining that an inter- prediction merge candidate is to be used for the inter-prediction and that the inter-prediction merge candidate is a bi-prediction candidate for which a non-equal weighting is indicated for bi- prediction of the block; and applying, based on the inter-prediction merge candidate being the bi- prediction candidate, an equal weighted averaging to perform the inter-prediction for the combined inter / intra prediction mode to generate the predicted block.” In this regard, to the extent that Chen describes the use of any equal weights for a combined inter / intra prediction process, Chen does not teach or suggest applying such equal weights “based on the inter-prediction merge candidate being the bi-prediction candidate,” as is recited in Applicant’s claims. As described in paragraph [0024] of Applicant’s disclosure, such a constraint to use equal weighting for a combined inter / intra prediction mode when inter- prediction merge candidate is a bi-prediction candidate may reduce decoder complexity with minimal loss of coding efficiency. Thus, the Applicant submits that for at least the reasons discussed above, independent claim 1 is patentable over Chen. The Examiner respectfully agrees. Applicant’s arguments, see Remarks, filed 09/09/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

In regard to claims 5 and 13, the Applicant submits that these claims have been amended to recite similar limitations to those presented in claim 1, and as such, should be in condition for allowance 

In regard to claims 2-4, 6-12, and 14-22, these claims are either directly or indirectly dependent upon the independent claims 1, 5, or 13, respectively. Since the arguments and amendments relating to the independent claims have been found to be sufficient to overcome the rejections of the independent claims, these dependent claims are now in condition for allowance by virtue of their dependency upon an allowable base claim. As such, the rejections of these claims have also been withdrawn.

Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach the combination of limitations presented in the independent claims, with specific regard to determining that an inter- prediction merge candidate is to be used for the inter-prediction and that the inter-prediction merge candidate is a bi-prediction candidate for which a non-equal weighting is indicated for bi- prediction of the block; and applying, based on the inter-prediction merge candidate being the bi- prediction candidate, an equal weighted averaging to perform the inter-prediction for the combined inter / intra prediction mode to generate the predicted block.

The closest prior art of reference, Chen et al. “Algorithm description for Versatile Video Coding and Test Model 5 (VTM 5),” 126. MPEG MEETING; 20190325 — 20190329, Geneva, MPEG Group or ISO/IEC JTC1/SC29/WG11, 11 June 2019, XP030212630, discloses combined inter and intra prediction coding modes applied to a current CU, and generating a weighted combination of intra-prediction and inter-prediction of the block. However, Chen does not expressly disclose determining that an inter- prediction merge candidate is to be used for the inter-prediction and that the inter-prediction merge candidate is a bi-prediction candidate for which a non-equal weighting is indicated for bi- prediction .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488